TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00517-CV



Travis County Sheriff Greg Hamilton, Travis County Sheriff’s Office Major Darren Long,
                            and Travis County, Appellants

                                                v.

                                   Justin Thelen, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. D-1-GN-13-001258, HONORABLE PAUL R. DAVIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed an unopposed motion requesting that this appeal be dismissed.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellants’ Motion

Filed: April 4, 2014